Case 1:20-cv-00419-JAO-KJM Document 42 Filed 07/29/21 Page1lof5 PagelD#: 2799

KEITH M. KIUCHI, ALC

KEITH M. KIUCHI #2735

American Savings Bank Tower

1001 Bishop Street, Suite 985

Honolulu, Hawaii 96813

TEL.: (808) 533-2230; FAX: (808) 533-4391

Appearing Attorney for Gary Victor Dubin
IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF HAWAII

In the Matter of Gary Victor Dubin ) CIVIL NO. 20-00419 JAO-KJIM

)
Respondent. ) MOTION FOR RECONSIDERATION OF
) DENIAL IN PART OF RESPONDENT
) GARY VICTOR DUBIN’S REQUEST
) FOR ADDITIONAL TIME TO SUBMIT
) DECLARATION OF JOHN D. WAJHEE
)

UI

 

MOTION FOR RECONSIDERATION OF DENIAL IN PART OF
RESPONDENT GARY VICTOR DUBIN’S REQUEST FOR ADDITIONAL
TIME TO SUBMIT DECLARATION OF JOHN D. WATHEE ll

The undersigned files this Motion for Reconsideration of this Court’s denial
in part of Gary Victor Dubin’s Request for Additional Time to Submit the
Declaration of John D. Waihee III, which this Court, by a Minute Order filed on
July 29, 2021 denied in part and granted in part, and ordered that the Declaration of
John D. Waihee III be submitted by noon on July 30, 2021. For the reasons set

forth below, the undersigned respectfully requests that this deadline be moved to

August 2, 2021.
Case 1:20-cv-00419-JAO-KJM Document 42 Filed 07/29/21 Page 2of5 PagelD #: 2800

The request is made for the following reasons:

l. I am presently involved with former Gov. John D. Waihee HI in
matters involving the acquisition of real property or the leasing of real property in
Honolulu. The entity attempting to acquire these properties is my client, but I have
enlisted the assistance of Gov. Waihee in these matters. I will have conference
calls with Gov. Waihee tomorrow morning, July 30, 2021, regarding these
acquisitions and I know that Gov. Waihee is not available this afternoon to discuss
his declaration or make changes to his declaration because he is involved in
matters related to these acquisitions, pursuant to my request.

2. It was never intended for Mr. Dubin to write Gov. Waihee’s
declaration, but Gov. Waihee did want Mr. Dubin to review his declaration after
they spoke. Further, from my discussions with Gov. Waihee regarding his
declaration, his declaration would not be repetitive when compared to Mr. Dubin’s
statements. There are specific matters that Gov. Waihee will recall, such as a
statement made by former Judge Nakea, that were not heard by Mr. Dubin. I know
that because I have directly spoken to Gov. Waihee about this.

3. Mr. Dubin has not been preparing the extension requests to this Court.
| have been preparing the extension requests but as to the request that was filed on

Monday, because I had the work due this week (as stated below) and because | did
Case 1:20-cv-00419-JAO-KJM Document 42 Filed 07/29/21 Page3of5 PagelD #: 2801

not have any staff after 4:00 p.m. on Monday and could not find my USDC
password, Mr. Dubin offered to file the extension request for me.

4. To clarify my previous statements regarding the filing of documents
in this case and in the 2021 lawsuit that were due on Monday, I have had the
assistance of Mr. Dubin for assistance in the filings in the 2021 lawsuit because I
had due, on Monday through Wednesday of this week, five separate oppositions to
lender’s motions for summary judgment in the Hawaii state courts. All five of
these cases were Mr. Dubin’s clients, and I have now taken over 185 cases of
clients that were clients of Mr. Dubin. Attorneys for lenders have filed several
motions for summary judgment in state courts for Mr. Dubin’s former clients that I
have had to defend on a pro bono basis, and that volume has been higher after the
Hawai'i Supreme Court’s decision in U.S. Bank Trust, N.A., as Trustee for LSF9
Master Participation Trust vs. Patrick Lowell Verhagen; SCWC-XX-XXXXXXX
(June 21, 2021), which changed what was required from lenders to obtain a
foreclosure, and has caused lenders to file several motions for summary judgment
since June 21, 2021.

5. It is unfair to conclude that either Mr. Dubin or I have in any way
been dilatory. Three major submissions were scheduled within 48 hours of one

another, and as to Gov. Waihee’s declaration, we are asking for only one additional
Case 1:20-cv-00419-JAO-KJM Document 42 Filed 07/29/21 Page4of5 PagelD #: 2802

court day to file Gov. Waihee’s declaration. I do, however, take responsibility for
not advising the court previously of my caseload this past week.

6, The Court’s criticism of Mr. Dubin is not warranted. His physicians
have provided this Court with a summary of his medical situation. He is being
released from rehabilitation next Monday. Mr. Dubin’s medical condition is very
real. Because he is able to work only 4 hours a day, Mr. Dubin and I communicate
primarily by e-mail, as that allows him to communicate when he is able to, rather
than me attempting to reach him by phone. This is not an ideal situation given that
much of the information for these filings come from Mr. Dubin. I take full
responsibility for not adequately explaining to this Court my own caseload and
how it affected the filings in this matter and the 2021 lawsuit.

7. To clarify the representation in the 2021 lawsuit, I represent Mr.
Dubin and Mr. Dubin represents the client individuals, who are all former clients
of his. I apologize for this not being explained earlier. Furthermore, parties who
are attorneys often appear as co-counsel in a case, but the Court can nevertheless
restrict advocacy at hearings and trial to one counsel, which we fully respect. But
such a limitation has never been applied to the filing of court papers.

8. This request is being made because I have personal knowledge that

Gov. Waihee will not be available to assist in completing his declaration by noon
Case 1:20-cv-00419-JAO-KJM Document 42 Filed 07/29/21 Page5of5 PagelD #: 2803

tomorrow, and I am respectfully requesting an extension to Monday, August 2,
2021.
DATED: Honolulu, Hawaii, July 29, 2021.

/s/ Keith M. Kiuchi

 

KEITH M. KIUCHI
Attorney for Gary Victor Dubin
